Title: To George Washington from Alexander Spotswood, 23 June 1797
From: Spotswood, Alexander
To: Washington, George



Dr Sir
Lexington State of Kentucky June 23d 1797

Haveing already wrote you respecting your lands purchased of general Lee, Laying on Rough Creek—shall now only observe, that I arrived on them with the gentlemen, mutually chosen by Lee and myself, to Vallue the Same; on the 25 of may after traceing the lines so as to Keep us within the bounds of the two tracks; we proceeded to Traverse the Same, and found the two tracts to consist of as follows—1st Rolling land—2d—Very Hilly land runing up into points—3d—Ridges Runing out from the creek—4th—much flat land grown up with Cane—5. very high land with much Hurtleberry land[.] The first described land lays well for the plow. & very rich, but I beleive no great quantity. the 2d d[itt]o poor—here the Setlers Say is much iron ore, and very rich but of this I am no Judge—3d (Ridges) the whole of them do not contain more than 60 acrees—very rich & lays well for the plow—and Surrounded with the flat Caney land which is immensly rich, but every year flooded with the back water from 18 Inches to 2½ feet deep which is of great advantage to the land by leaveing every year a rich coat of Manure—& no disadvantage to the farmer, as the water comeing on gradually and going of as gradual will never Take away fences—and returning to the creek from whence it comes

by the 20 of March, gives the farmer full time to prepare for his crop—the last described land—has very Steep hill Sides, on arriveing at the Top, it becomes ridgey—the Valleys between each ridge is Narrow—on the Top of the ridges, fields may be got from 40 to 50 acrees of good farming land—the assents & decents from ridge to ridge is gradual, (as far as I saw & examined) this land was Vallued at one dollar pr Acree—it is thought here to be of no great Vallue; but with us would be deemed champion land.
had woodrows Survey been in the sale from Lee to me—I beleive the land would have been Vallued to 10/ pr Acree; it is a most Valluable situation for a mill, and (if yours) will render your lands Valluable—but not until the Country about it is Settled; which I am inclined to think will not be the case shortly, as the Country around is held in very large Surveys—belonging cheifly to Such as will not (I am Told) Sell immediatly.
This Mill Seat is claimed, by a Mr Hite in this Country, who Says, Andrew woodrow—Sold the warrant to his father 12 yrs ago. One ⟨Stevens⟩ near Bairds Town Tells me, that he Claims 2600 acrees out of yr two tracts Bought of Lee—he Says the warrants that first obtained these lands, was early laid in 1783—(before his)—but afterwards, the entry was withdrawn, and the warrant laid over again on the land—which then made his the oldest Entry—but for this, I only have his word—however, on examining the auditors Books in Virginia, this bussiness will be explained —The land is well Timbered—The assembly here in there last Session, released all the condemned lands—Colo. Marshall informs me he has pd yr Taxes to 1796 —please to present me affectionately to Mrs Washington & beleive me dr sr to be with much Esteem & affectionate regard yrs Sincerely

A. Spotswood

